The Court, said they had looked into this subject, and thought the distinction lay between misdemeanor and felony ; that in the former case the defendant must tender his witnesses their fees, as in 'civil cases; but that in prosecutions for felonies they were compellable to attend without fees. They should have denied this motion at once, on the ground that it sought for a mandamus to compel an inferior Court to punish for a contempt, had the matter rested there ; for every Court must he the sole judge whether a contempt has been committed against it or not; but as the private rights of an individual were also impli cated, they had for that reason looked into the merits.
Motion denied.